Citation Nr: 1118364	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1972, May 1973 to March 1977, and from March 1985 to May 1989. 

This case comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.  This case was previously before the Board in April 2010 and October 2010, when the claim was remanded for further development.  The appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As indicated above, the Board remanded the appeal most recently in October 2010.    The RO was instructed to afford the Veteran a VA examination with opinion to determine whether he is unemployable due to his service-connected left shoulder impingement bursitis (20 percent disabling), right shoulder impingement bursitis (20 percent disabling), chronic synovitis, right knee, status post lateral meniscectomy with traumatic arthritis (10 percent disabling), degenerative disc disease, cervical spine with cervical radiculopathy and arthritis (10 percent disabling), and residuals of a right wrist fracture, hemorrhoids, status post surgery of an injury to the right testicle, one-half inch laceration to the right side of the face, burns of the right lower abdomen, appendectomy, allergic conjunctivitis, bilateral shoulder impingement bursitis with arthritis, and right testicular status post epidectomy (each evaluated as non-compensable).  The RO was additionally instructed to readjudicate the Veteran's claim for TDIU and determine whether referral of the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  A review of the claims file reflects that this development was not completed.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected left shoulder impingement bursitis; right shoulder impingement bursitis; chronic synovitis, right knee, status post lateral meniscectomy with traumatic arthritis; degenerative disc disease, cervical spine with cervical radiculopathy and arthritis; residuals of a right wrist fracture; hemorrhoids; status post surgery of an injury to the right testicle; one-half inch laceration to the right side of the face; burns of the right lower abdomen; appendectomy scar; allergic conjunctivitis; bilateral shoulder impingement bursitis with arthritis, and right testicular disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  Thereafter, readjudicate the claim for a TDIU rating and determine whether referral of the claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


